In a proceeding pursuant to article 78 of the Civil Practice *1030Act, petitioners appeal from so much of an order of the Supreme Court, Nassau County, made September 29, I960 as denies their application, which seeks, inter alia, to strike the names of the candidates of the Liberal Party from the ballot at the next general election to be held November 8, 1960. Order, insofar as appealed from, affirmed, without costs. No opinion. Oral motion for leave to appeal to the Court of Appeals -denied. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.